Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

 

 

 

 




 

 

SECURITIES PURCHASE AGREEMENT

 

BY AND BETWEEN

 

JANEL WORLD TRADE, LTD.

 

AND

 

THE INVESTORS SET FORTH ON THE

 

SCHEDULE OF INVESTORS

 

OCTOBER 6, 2013

 

 



 

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE OR OTHER SECURITIES LAWS OR THE LAWS OF ANY FOREIGN JURISDICTION IN
RELIANCE ON EXEMPTIONS FROM SUCH REGISTRATION. THE SECURITIES HAVE NOT BEEN
RECOMMENDED, ENDORSED, APPROVED OR DISAPPROVED BY ANY U.S. FEDERAL OR STATE, OR
ANY NON-U.S., SECURITIES COMMISSION OR REGULATORY AUTHORITY, NOR HAS ANY SUCH
AUTHORITY OR COMMISSION PASSED ON THE ACCURACY OR ADEQUACY OF THIS MEMORANDUM.
ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE SECURITIES ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED
OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND THE APPLICABLE STATE,
NON-U.S. AND OTHER SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THERE IS NO OBLIGATION ON THE PART OF ANY PERSON TO REGISTER THE
SECURITIES UNDER THE SECURITIES ACT, ANY STATE SECURITIES LAWS OR THE LAWS OF
ANY FOREIGN JURISDICTION. PROSPECTIVE INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF AN INVESTMENT IN THE INTERESTS FOR AN
INDEFINITE PERIOD OF TIME.

 

THE SECURITIES OFFERED HEREBY WILL BE MADE AVAILABLE ONLY TO “ACCREDITED
INVESTORS”, AS DEFINED IN SECTION 2(15) OF THE SECURITIES ACT AND RULE 501
THEREUNDER OR PURSUANT TO OTHER EXEMPTIONS NOT INCONSISTENT THEREWITH. THE
SECURITIES OFFERED HEREBY ARE BEING OFFERED PURSUANT TO EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS FOR NONPUBLIC OFFERINGS. SUCH EXEMPTIONS LIMIT THE NUMBER AND TYPES OF
INVESTORS TO WHOM THE OFFERING MAY BE MADE AND RESTRICT SUBSEQUENT TRANSFER OF
THE SECURITIES.

 

THIS SECURITIES PURCHASE AGREEMENT DOES NOT CONSTITUTE AN OFFER TO SELL OR A
SOLICITATION OF AN OFFER TO BUY THE SECURITIES IN ANY JURISDICTION TO ANY PERSON
TO WHOM IT IS UNLAWFUL TO MAKE SUCH OFFER OR SOLICITATION IN SUCH JURISDICTION.
NO ACTION HAS BEEN TAKEN THAT WOULD, OR IS INTENDED TO, PERMIT A PUBLIC OFFER OF
THE SECURITIES IN ANY COUNTRY OR JURISDICTION WHERE ACTION FOR THE PURPOSE IS
REQUIRED. ACCORDINGLY, THE SECURITIES MAY NOT BE OFFERED OR SOLD, DIRECTLY OR
INDIRECTLY, AND NEITHER THIS SUBSCRIPTION AGREEMENT NOR ANY OTHER INFORMATION,
ADVERTISEMENT OR OTHER DOCUMENT MAY BE DISTRIBUTED OR PUBLISHED, IN ANY COUNTRY
OR JURISDICTION EXCEPT UNDER CIRCUMSTANCES THAT WILL RESULT IN COMPLIANCE WITH
ALL APPLICABLE LAWS AND REGULATIONS. IT IS THE RESPONSIBILITY OF PERSONS WISHING
TO SUBSCRIBE FOR THE SECURITIES TO INFORM THEMSELVES OF AND TO OBSERVE ALL
APPLICABLE LAWS AND REGULATIONS OF ANY RELEVANT JURISDICTION. PROSPECTIVE
INVESTORS SHOULD INFORM THEMSELVES AS TO THE LEGAL REQUIREMENTS AND TAX
CONSEQUENCES WITHIN THE COUNTRIES OF THEIR CITIZENSHIP, RESIDENCE, DOMICILE AND
PLACE OF BUSINESS WITH RESPECT TO THE ACQUISITION, HOLDING OR DISPOSAL OF THE
SECURITIES, AND ANY NON-U.S. EXCHANGE RESTRICTIONS THAT MAY BE RELEVANT THERETO.
THE SECURITIES ARE OFFERED SUBJECT TO THE RIGHT OF THE BOARD OF DIRECTORS OF THE
COMPANY TO REJECT ANY SUBSCRIPTION IN WHOLE OR IN PART IN ITS SOLE AND ABSOLUTE
DISCRETION.

 

THE SECURITIES ARE SUBJECT TO RESTRICTION ON TRANSFERABILITY AND RESALE AND MAY
NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND
THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. NO
SECURITIES MAY BE RESOLD OR OTHERWISE DISPOSED OF BY AN INVESTOR UNLESS, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, REGISTRATION UNDER THE
APPLICABLE FEDERAL AND STATE SECURITIES LAWS IS NOT REQUIRED OR SUCH DISPOSITION
IS MADE IN COMPLIANCE WITH SUCH REGISTRATION REQUIREMENTS.

 



2

 

 



AN INVESTMENT IN THE COMPANY IS SPECULATIVE AND INVOLVES A HIGH DEGREE OF RISK,
AND IS NOT APPROPRIATE FOR PERSONS WHO CANNOT AFFORD THE LOSS OF THEIR ENTIRE
INVESTMENT.

 

THE SECURITIES OFFERED HEREBY SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN
AFFORD TO SUSTAIN A LOSS OF THEIR ENTIRE INVESTMENT. INVESTORS WILL BE REQUIRED
TO REPRESENT THAT THEY ARE FAMILIAR WITH AND UNDERSTAND THE TERMS OF THIS
OFFERING, AND THAT THEY OR THEIR PURCHASER REPRESENTATIVE HAVE SUCH KNOWLEDGE
AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT THEY ARE CAPABLE OF
EVALUATING THE MERITS AND RISKS OF THIS INVESTMENT.

 

FOR FLORIDA RESIDENTS: THESE UNITS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE FLORIDA SECURITIES ACT, BY REASON OF SPECIFIC
EXEMPTIONS THEREUNDER RELATING TO THE LIMITED AVAILABILITY OF THE OFFERING.
THESE UNITS CANNOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF TO ANY PERSON
OR ENTITY UNLESS THEY ARE SUBSEQUENTLY REGISTERED OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE. THE UNITS REFERRED TO HEREIN WILL BE SOLD TO, AND
ACQUIRED BY, THE HOLDER IN A TRANSACTION EXEMPT UNDER SECTION 517.061 OF THE
FLORIDA SECURITIES ACT. THE UNITS HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE
STATE OF FLORIDA. IN ADDITION, ALL FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF
VOIDING THE PURCHASE WITHIN THREE (3) DAYS AFTER THE FIRST TENDER OF
CONSIDERATION IS MADE BY SUCH PURCHASER TO THE ISSUER, AN AGENT OF THE ISSUER,
OR AN ESCROW AGENT OR WITHIN 3 DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS
COMMUNICATED TO SUCH PURCHASER, WHICHEVER OCCURS LATER.

 

3

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of October 6,
2013, is entered into by and between JANEL WORLD TRADE, LTD., a Nevada
corporation (the “Company”), OAXACA GROUP LLC, a Delaware limited liability
company (“Oaxaca”), and the parties listed on the Schedule of Investors attached
hereto (the “Schedule of Investors”) (each hereinafter individually referred to
as an “Investor” and collectively, together with Oaxaca unless otherwise
indicated, referred to as the “Investors”).

 

A. The Company wishes to sell to each Investor, and each Investor wishes to
purchase, on the terms and subject to the conditions set forth in this
Agreement, (i) shares of the Company’s common stock, $0.001 par value per share
(the “Shares”), and (ii) a Warrant in the form attached hereto as Exhibit A
(each, a “Warrant” and, collectively with the other Warrants issued hereunder,
the “Warrants”). The Shares into which the Warrants are exercisable are referred
to herein as the “Warrant Shares”, and the Shares, the Warrants and the Warrant
Shares (as defined below) are collectively referred to herein as the
“Securities”.

 

B. Each Warrant will entitle an Investor to purchase from time to time until the
fifth anniversary of the Closing Date, all or a portion of a certain number of
Warrant Shares at an exercise price equal to $0.08 per Warrant Share (subject to
adjustment as provided therein), on such terms as set forth in such Warrant.

 

C. The sale of the Shares, the Warrants and the Warrant Shares by the Company to
the Investors will be effected in reliance upon the exemption from securities
registration afforded by the provisions of Regulation D (as defined below) under
the Securities Act (as defined below).

 

In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and each Investor hereby agree as follows:

 

1. Purchase and Sale of Shares and Warrants.

 

1.1 Closing of Purchase and Sale; Purchase Price. Upon the terms and subject to
the satisfaction or waiver of the conditions set forth herein, the Company
agrees to sell and each Investor agrees to purchase (i) the number of Shares set
forth below such Investor’s name on the signature pages hereof, and (ii) a
Warrant, as indicated below such Investor’s name on the signature page hereof.
The date on which the closing of the purchase and sale pursuant to the terms of
this Agreement occurs (the “Closing”) is hereinafter referred to as the “Closing
Date”. The Closing will be deemed to occur at the offices of Neuberger, Quinn,
Gielen, Rubin & Gibber, P.A., One South Street, 27th Floor, Baltimore, Maryland
21202, and shall take place when each of the conditions to the Closing described
in Section 6 hereof has been satisfied or waived as specified therein, but in no
event later than October 15, 2013 except that in the event the condition to the
Closing set forth in Section 6.1(g) hereof has not been satisfied by such date,
the Closing Date shall be extended until October 31, 2013. At or prior to the
Closing, (A) this Agreement and the other Transaction Documents (as defined
below) shall be executed and delivered by the Company and, to the extent
applicable, by each Investor, and (B) full payment of each Investor’s Purchase
Price (as defined below) shall be made by such Investor to the Company by wire
transfer of immediately available funds against physical delivery by the Company
of duly executed certificates representing the Shares (or instructions with
respect thereto issued to the Company’s registrar and transfer agent) and the
Warrant being purchased by such Investor.

 

1.2 Certain Definitions. When used herein, the following terms shall have the
respective meanings indicated:

 

“Affiliate” means, as to any Person (the “subject Person”), any other Person (a)
that directly or indirectly through one or more intermediaries controls or is
controlled by, or is under direct or indirect common control with, the subject
Person, (b) that directly or indirectly beneficially owns or holds ten percent
(10%) or more of any class of voting equity of the subject Person, or (c) ten
percent (10%) or more of the voting equity of which is directly or indirectly
beneficially owned or held by the subject Person. For the purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.

 



4

 

 

 

“Board of Directors” means the Company’s board of directors.

 

“Business” means the consolidated business, properties, assets, operations,
results of operations, financial condition or prospects of the Company and its
Subsidiaries taken as a whole.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which banks in the City of New York
are required or authorized by law to be closed.

 

“Closing” has the meaning specified in Section 1.1 hereof.

 

“Closing Date” has the meaning specified in Section 1.1 hereof.

 

“Credit Facility” means an unsecured line of credit to the Company and its
subsidiaries for use as working capital, at an interest rate and amortization
schedule more favorable to the Company than the terms of the Company’s current
credit facility from Community National Bank, and on such additional terms to be
agreed upon by the Company and Oaxaca.

 

“Disclosure Documents” means all SEC Documents filed by the Company at least two
(2) Business Days prior to the date of this Agreement via the SEC’s Electronic
Data Gathering, Analysis and Retrieval system (EDGAR) in accordance with the
requirements of Regulation S-T under the Exchange Act.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Execution Date” means the date of this Agreement.

 

“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any stock exchange, securities
market or self-regulatory organization.

 

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.

 

“Lien” means, with respect to any Property, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, tax lien, financing
statement, pledge, charge, or other lien, charge, easement, encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such Property (including,
without limitation, any conditional sale or other title retention agreement
having substantially the same economic effect as any of the foregoing).

 

“Material Adverse Effect” means an effect that is material and adverse to (i)
the Business, (ii) the ability of the Company to perform its obligations under
this Agreement or the other Transaction Documents (as defined below) or (iii)
the rights and benefits to which an Investor is entitled under this Agreement
and the other Transaction Documents.

 

“NQSOP” means the Company’s 2013 Non-Qualified Stock Option Plan attached hereto
as Exhibit B, for an aggregate of 5,000,000 Shares pursuant to which Company
management personnel may acquire Shares on the terms set forth in the NQSOP.

 



5

 

 



“Oaxaca Members” has the meaning specified in Section 4.2 hereof.

 

“Per Share Price” means $0.065.

 

“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.

 

“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).

 

“Purchase Price” means, with respect to an Investor, the number of Shares
purchased by such Investor at the Closing multiplied by the Per Share Price.

 

“Regulation D” means Regulation D promulgated under the Securities Act or any
successor provision.

 

“Reserved Amount” has the meaning specified in Section 4.3 hereof.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning specified in Section 3.4 hereof.

 

“Securities” has the meaning specified in the preamble to this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Shares” has the meaning specified in the preamble to this Agreement.

 

“Subsidiary” means, with respect to the Company, any corporation or other entity
(other than an entity having no material operations or business during the
twelve month period immediately preceding the Execution Date) of which at least
a majority of the outstanding shares of stock or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors (or Persons performing similar functions) of such corporation
or entity (regardless of whether or not at the time, in the case of a
corporation, stock of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by the Company or one or
more of its Affiliates.

 

“Threshold Amount” means a purchase at the Closing of at least 7,692,308 Shares
at the Per Share Price pursuant to the terms hereof, plus the investment in the
Company of an additional $500,000 in one of the following ways: (a) exercise of
the Warrant; (b) the purchase within 12 months following the Closing Date of (i)
additional Shares at the Per Share Price pursuant to the terms hereof, or (ii)
any other security issued by the Company; (c) within 12 months following the
Closing Date, providing the Company with a Credit Facility; and (d) a
combination of (a) through (c) above.

 

“Transaction Documents” means, collectively, this Agreement, the Warrants and
all other agreements, documents and other instruments executed and delivered by
or on behalf of the Company or any of its officers at the Closing.

 

“Warrant” has the meaning specified in the preamble to this Agreement.

 

“Warrant Share” has the meaning specified in the preamble to this Agreement.

 



6

 

 

 

1.3 Other Definitional Provisions. All definitions contained in this Agreement
are equally applicable to the singular and plural forms of the terms defined.
The words “hereof”, “herein” and “hereunder” and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

2. Representations and Warranties of Each Investor. Each Investor (with respect
to itself only) hereby represents and warrants to the Company and agrees with
the Company that, as of the Execution Date and as of the Closing Date:

 

2.1 Authorization; Enforceability. Such Investor is duly and validly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization as set forth below such Investor’s name on the
signature page hereof with the requisite corporate power and authority to
purchase the Shares and Warrant to be purchased by it hereunder and to execute
and deliver this Agreement and the other Transaction Documents to which it is a
party. This Agreement constitutes, and upon execution and delivery thereof, each
other Transaction Document to which such Investor is a party will constitute,
such Investor’s valid and legally binding obligation, enforceable in accordance
with its terms, subject to (i) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity.

 

2.1 Accredited Investor. Such Investor: (i) is an “accredited investor” as that
term is defined in Rule 501 of Regulation D and as more particularly set forth
on the Accredited Investor Qualification attached hereto; (ii) has the financial
means to make an investment in the Company, is able to bear the economic risk of
an investment in the Company, and the Investor’s present financial condition is
such that the Investor is under no present or contemplated future need to
dispose of any portion of the Securities to satisfy any existing or contemplated
undertaking, need or indebtedness; (iii) if a natural person, or, if an entity,
the person directing the purchase, has such knowledge and experience in business
and financial matters as will enable the Investor to utilize the information
made available to the Investor to evaluate the merits and risks of the
prospective investment in the Company and to make an informed investment
decision; and (iv) is acquiring the Securities in the ordinary course of its
business, solely for its own account, and not with a view to the public resale
or distribution of all or any part thereof, except pursuant to sales that are
registered under the Securities Act or are exempt from the registration
requirements of, the Securities Act and does not have any agreement or
understanding with any person to distribute any of the Securities.

 

2.2 Information. The Company has, prior to the Execution Date, provided such
Investor with information regarding the business, operations and financial
condition of the Company and has, prior to the Execution Date, granted to such
Investor the opportunity to ask questions of and receive satisfactory answers
from representatives of the Company, its officers, directors, employees and
agents concerning the Company and materials relating to the terms and conditions
of the purchase and sale of the Securities hereunder, as such Investor deems
relevant in making an informed decision with respect to its investment in the
Securities. Such Investor is able to bear the economic risk of an investment in
the Securities and, at the present time, is able to afford a complete loss of
such investment.

 

2.3 Risk of Investment. Each Investor acknowledges that an investment in the
Company involves a high degree of risk. Each Investor acknowledges that the
purchase of the Securities is a speculative investment involving a high degree
of risk and any estimates and predictions that may have been made by the Company
merely represent predictions of future events, which may or may not occur and
are based on assumptions, which may or may not occur. As a consequence, such
predictions may not be relied upon to indicate the actual results, which might
be attained. Each Investor understands that he/she must therefore bear the
economic risk of this investment for an indefinite period of time and be able to
withstand a total loss of the investment.

 

2.4 Limited Market for Securities. Each Investor understands that the issuance
of the Securities has not been registered under the Securities Act and that the
Securities are being sold in reliance upon the exemption from the registration
requirements under the Securities Act provided in Regulation D promulgated
thereunder or pursuant to other exemptions not inconsistent therewith. The
Investor further understands that there is a limited public trading market for
the Securities and there can be no assurance that an active market will develop.

 



7

 

 

 

2.5 Limitations on Disposition. Such Investor acknowledges that the Securities
have not been and are not being registered under the Securities Act and may not
be transferred or resold without registration under the Securities Act or unless
pursuant to an exemption therefrom.

 

2.6 Legend. Such Investor understands that the certificates representing the
Securities may bear at issuance a restrictive legend in substantially the
following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state, and may not be offered, transferred, pledged, hypothecated,
sold or otherwise disposed of unless a registration statement under the
Securities Act and applicable state securities laws shall have become effective
with regard thereto, or an exemption from registration under the Securities Act
and applicable state securities laws is available in connection with such offer
or sale.”

2.7 Reliance on Exemptions. Such Investor understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations and
warranties of such Investor set forth in this Section 2 in order to determine
the availability of such exemptions and the eligibility of such Investor to
acquire the Securities.

 

2.8 Non-Affiliate Status; Common Stock Ownership. Such Investor is not an
Affiliate of the Company or of any other Investor and is not acting in
association or concert with any other Person in regard to its purchase of the
Securities or otherwise in respect of the Company. Such Investor’s investment in
the Securities is not for the purpose of acquiring, directly or indirectly,
control of, and it has no intent to acquire or exercise control of, the Company
or to influence the decisions or policies of the Board of Directors.

 

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Investor that, except as expressly set forth on the
disclosure schedules to this Agreement, as of the Execution Date and as of the
Closing Date:

 

3.1 Organization, Good Standing and Qualification. The Company and each of its
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction under which it is incorporated, and has all
requisite corporate power and authority to conduct its business as currently
conducted and to execute, deliver and perform all of its obligations under this
Agreement and to consummate the transactions contemplated hereby. The Company
and each of its subsidiaries is qualified to do business as a foreign
corporation in each jurisdiction where failure to be so qualified could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

3.2 Authorization; Consents. The Company has the requisite corporate power and
authority to enter into and perform its obligations under the Transaction
Documents, including, without limitation, its obligations to issue and sell the
Securities to the Investors in accordance with the terms hereof and thereof, and
to issue the Warrant Shares upon exercise of the Warrants. All corporate action
on the part of the Company by its officers, directors and stockholders necessary
for the authorization, execution and delivery of, and the performance by the
Company of its obligations under, the Transaction Documents has been taken, and
no further consent or authorization of the Company, its Board of Directors,
stockholders, any Governmental Authority or organization or any other person or
entity is required.

 

3.3 Due Execution; Enforceability. This Agreement has been and, at or prior to
the Closing, each other Transaction Document to be delivered at the Closing will
be, duly executed and delivered by the Company. This Agreement constitutes and,
upon the execution and delivery thereof by the Company, each other Transaction
Document will constitute the valid and legally binding obligation of the
Company, enforceable against it in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or other similar laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.

 



8

 

 

 

3.4 Disclosure Documents; Agreements; Financial Statements; Other Information.
The Company is subject to the reporting requirements of the Exchange Act and has
filed with the SEC all reports, schedules, registration statements and
definitive proxy statements that the Company was required to file with the SEC
during the preceding twelve calendar months (collectively, the “SEC Documents”).
The Company is not aware of any event occurring or expected to occur on or prior
to the Closing Date (other than the transactions effected hereby and quarterly
releases of financial results) that would require the filing of, or with respect
to which the Company intends to file, a Form 8-K after the Closing.

 

3.5 Capitalization. All issued and outstanding shares of capital stock of the
Company have been, or upon issuance will be, validly issued, fully paid and
non-assessable. No shares of the capital stock of the Company were issued in
violation of preemptive rights or any other similar rights of security holders
of the Company or any Liens created by or through the Company.

 

3.6 Due Authorization; Valid Issuance. The Shares and Warrants are duly
authorized and, when issued, sold and delivered in accordance with the terms
hereof, (i) the Shares and Warrants will be duly and validly issued, and the
Shares will be fully paid and nonassessable; in each case, free and clear of any
Liens imposed by or through the Company, and (ii) assuming the accuracy of each
Investor’s representations in this Agreement, the Shares and Warrants will be
issued, sold and delivered in compliance with all applicable Federal and state
securities laws. The Warrant Shares are duly authorized and reserved for
issuance and, when issued in accordance with the terms of the Warrants, will be
duly and validly issued, fully paid and nonassessable, free and clear of any
Liens imposed by or through the Company and, assuming the accuracy of each
Investor’s representations in this Agreement at the time of exercise, will be
issued, sold and delivered in compliance with all applicable Federal and state
securities laws.

 

3.7 No Conflict with Other Instruments. The Company is not in violation of any
provisions of its charter, bylaws or any other governing document or in default
(and no event has occurred which, with notice or lapse of time or both, would
constitute a default) under any provision of any instrument or contract to which
it is a party or by which it or any of its Property is bound, or in violation of
any provision of any Governmental Requirement applicable to it, except for any
violation or default under any such instrument or contract or any violation of
any provision of a Governmental Requirement that, in either such case, has not
had or would not reasonably be expected to have a Material Adverse Effect. The
(i) execution, delivery and performance of this Agreement and the other
Transaction Documents, and (ii) consummation of the transactions contemplated
hereby and thereby (including without limitation, the issuance of the Shares and
the Warrants and the reservation for issuance and issuance of the Warrant
Shares) will not result in any violation of any provisions of the Company’s
charter, Bylaws or any other governing document or in a default under any
provision of any instrument or contract to which it is a party or by which it or
any of its Property is bound, or in violation of any provision of any
Governmental Requirement applicable to the Company or be in conflict with or
constitute, with or without the passage of time and giving of notice, either a
default under any such provision, instrument or contract or an event which
results in the creation of any Lien upon any assets of the Company.

 

3.8 Material Adverse Effect. Other than as disclosed in the SEC Documents, since
the date of the latest audited financial statements included in the Company’s
SEC Documents there has been no event, occurrence or development that,
individually or in the aggregate, has had, or could reasonably be expected to
result in, a Material Adverse Effect.

 

3.9 Full Disclosure. The representations, warranties and written statements
contained in this Agreement and the other Transaction Documents and in the
certificates, exhibits and schedules delivered to such Investor by the Company
pursuant to this Agreement and the other Transaction Documents and in connection
with such Investor’s due diligence investigation of the Company, do not contain
any untrue statement of a material fact, and do not omit to state a material
fact required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading in light of the
circumstances under which they were made.

 



9

 

 

 

4. Covenants of the Company and Each Investor.

 

4.1 The Company agrees with each Investor that the Company will:

 

(a) file a Form D with respect to the Securities issued at the Closing as and
when required under Regulation D; and

 

(b) take such action as the Company reasonably determines upon the advice of
counsel is necessary to qualify the Shares and Warrants for sale under
applicable state or “blue-sky” laws or obtain an exemption therefrom.

 

4.2 Board Representation. Upon Oaxaca’s request and at such time as requested by
Oaxaca, the number of members of the Board of Directors shall be set at four,
and the Company shall present up to two nominees nominated by Oaxaca to become
members of the Board of Directors (the “Oaxaca Members”) either through an
action by written consent or through the vote of the Company’s stockholders at a
meeting of the Company’s stockholders. The Company shall take such actions as
are reasonably necessary to enable the Oaxaca Members to be nominated to the
Board of Directors including obtaining the resignations of directors. From and
after the election of the Oaxaca Members to the Board of Directors, the number
of directors on the Board of Directors shall not be increased or decreased
without the approval of the Oaxaca Members.

 

4.3 Reservation of Shares. The Company shall, on the Closing Date, have
authorized and reserved for issuance to the Investors free from any preemptive
rights, and shall keep available at all times during which any Warrants are
outstanding, a number of Shares (the “Reserved Amount”) that, on the Closing
Date, is not less than one hundred percent (100%) of the number of Warrant
Shares issuable upon exercise of all of the Warrants issued at the Closing,
without regard to any limitation or restriction on such conversion or exercise
that may be set forth in the Warrants.

 

4.4 Use of Proceeds. The Company shall use the proceeds from the sale of the
Shares and Warrants for general business purposes.

 

4.5 Limitations on Disposition. No Investor shall sell, transfer, assign or
dispose of any Securities, unless such sale, transfer, assignment or disposition
complies with applicable provisions of the Securities Act and applicable state
securities regulations and, if requested by the Company, such Investor has
furnished the Company with an opinion of counsel, reasonably satisfactory to the
Company, that such disposition will not require registration of such Securities
under the Securities Act.

 

4.6 Protection of Tax Attributes. The Company agrees and covenants that it will
not take any action, nor cause any of its Affiliates, successors, or assigns, to
take any action, that would result in the impairment of the net operating losses
and deferred tax benefits of the Company pursuant to Section 382 of the Internal
Revenue Code of 1986, as amended.

 

4.7 Officers. Provided Oaxaca invests at least the Threshold Amount, Oaxaca
shall have the right to appoint the Chief Executive Officer and each of the
other key executive officers of the Company.

 

4.8 Corporate Actions. The Company agrees that without the approval of Oaxaca
(which, at such time as there are one or more Oaxaca Members, such approval will
be evidenced by the Board of Directors vote of at least one Oaxaca Member in
favor of such action), the Company will not take any of the following actions:

 



10

 

 

 

(a) Issue additional shares of equity of any class, other than issuances
pursuant to the NQSOP;

 

(b) Incur indebtedness for borrowed money in excess of the total indebtedness of
the Company as at June 30, 2013;

 

(c) The acquisition or disposition of assets that would be required to be
reported under Item 2.01 of a Current Report on Form 8-K pursuant to regulations
promulgated by the SEC;

 

5. Management Equity Plan. At the Closing, the Company shall establish the NQSOP
and shall issue options to such individuals and in such amounts as set forth on
Exhibit C hereto.

 

6. Conditions to Closing.

 

6.1 Conditions to Investors’ Obligations at the Closing. Each Investor’s
obligations to effect the Closing, including without limitation its obligation
to purchase Shares and Warrants at the Closing, are conditioned upon the
fulfillment (or waiver by such Investor in its sole and absolute discretion) of
each of the following events as of the Closing Date, and the Company shall use
commercially reasonable efforts to cause each of such conditions to be
satisfied:

 

(a) the representations and warranties of the Company set forth in this
Agreement and in the other Transaction Documents shall be true and correct in
all material respects as of such date as if made on such date (except that to
the extent that any such representation or warranty relates to a particular
date, such representation or warranty shall be true and correct in all material
respects as of that particular date);

 

(b) the Company shall have complied with or performed in all material respects
all of the agreements, obligations and conditions set forth in this Agreement
that are required to be complied with or performed by the Company on or before
the Closing;

 

(c) the Company shall have delivered to such Investor duly executed certificates
representing the Shares and the Warrants being purchased by such Investor, as
applicable;

 

(d) the Company shall have delivered to such Investor an opinion of counsel for
the Company, dated as of the Closing Date, in form and substance satisfactory to
such Investor;

 

(e) the Company shall have authorized and reserved for issuance the aggregate
number of Shares issuable upon exercise of all of the Warrants to be issued at
the Closing (such number to be determined without regard to any restriction on
such exercise);

 

(f) other than as disclosed in the SEC Documents, since the date of execution of
this Agreement, no event or series of events shall have occurred that,
individually or in the aggregate, reasonably could have, or result in, a
Material Adverse Effect;

 

(g) the Company shall have collected more than 65% of the accounts receivable
outstanding as of August 31, 2013 and generated by the Company’s former
Hillside, New Jersey freight forwarding and logistics business which the Company
sold as of August 31, 2013 to Allports Logistics Anchor Wharehouse, LLC; and

 

(h) there shall be no injunction, restraining order or decree of any nature of
any court or Government Authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby and by the other Transaction Documents.

 



11

 

 

 

6.2 Conditions to Company’s Obligations at the Closing. The Company’s
obligations to effect the Closing with each Investor are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:

 

(a) the representations and warranties of such Investor set forth in this
Agreement and in the other Transaction Documents shall be true and correct in
all material respects as of such date as if made on such date (except that to
the extent that any such representation or warranty relates to a particular
date, such representation or warranty shall be true and correct in all material
respects as of that date);

 

(b) such Investor shall have complied with or performed all of the agreements,
obligations and conditions set forth in this Agreement that are required to be
complied with or performed by such Investor on or before the Closing;

 

(c) there shall be no injunction, restraining order or decree of any nature of
any court or Government Authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby and by the other Transaction Documents;

 

(d) such Investor shall have executed each Transaction Document to which it is a
party and shall have delivered the same to the Company; and

 

(e) such Investor shall have tendered to the Company the Purchase Price for the
Shares and the Warrant being purchased by it at the Closing by wire transfer of
immediately available funds.

 

7. Miscellaneous.

 

7.1 Survival; Severability. The representations, warranties, covenants and
indemnities made by the parties herein and in the other Transaction Documents
shall survive the Closing notwithstanding any due diligence investigation made
by or on behalf of the party seeking to rely thereon. In the event that any
provision of this Agreement becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect without said provision; provided that in such case the
parties shall negotiate in good faith to replace such provision with a new
provision which is not illegal, unenforceable or void, as long as such new
provision does not materially change the economic benefits of this Agreement to
the parties.

 

7.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

7.3 No Reliance. Each Investor acknowledges that (i) it has such knowledge in
business and financial matters as to be fully capable of evaluating this
Agreement, the other Transaction Documents, and the transactions contemplated
hereby and thereby, (ii) it is not relying on any advice or representation or
warranty of any other party in connection with entering into this Agreement, the
other Transaction Documents, or such transactions (other than the
representations and warranties made in this Agreement or the other Transaction
Documents), (iii) it has not received from any party any assurance or guarantee
as to the merits (whether legal, regulatory, tax, financial or otherwise) of
entering into this Agreement or the other Transaction Documents or the
performance of its obligations hereunder and thereunder, and (iv) it has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent that it has deemed necessary, and has
entered into this Agreement and the other Transaction Documents based on its own
independent judgment and on the advice of its advisors as it has deemed
necessary, and not on any view (whether written or oral) expressed by any party.

 

7.4 No Brokers. None of the parties hereto has incurred any obligation or
liability, contingent or otherwise, for brokerage fees, finder’s fees, agent’s
commissions, or the like in connection with this Agreement or the transactions
contemplated hereby. Each party hereto agrees to indemnify and hold the other
party hereto harmless against and in respect of any such obligation or liability
based on agreements, arrangements, or understandings claimed to have been made
by such party with any third party.

 



12

 

 

 

7.5 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor hereunder are several and not joint with the obligations of the
other Investors hereunder, and no Investor shall be responsible in any way for
the performance of the obligations of any other Investor hereunder. The Company
acknowledges and agrees that nothing contained herein or in any other agreement
or document delivered at Closing, and no action taken by any Investor pursuant
hereto or thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or a “group” as
described in Section 13(d) of the Exchange Act, or create a presumption that the
Investors are in any way acting in concert with respect to such obligations or
the transactions contemplated by this Agreement. Each Investor has been
represented by its own separate counsel in connection with the transactions
contemplated hereby, shall be entitled to protect and enforce its rights,
including without limitation rights arising out of this Agreement or the other
Transaction Documents, individually, and shall not be required to be join any
other Investor as an additional party in any proceeding for such purpose.

 

7.6 Injunctive Relief. The parties hereto acknowledge and agree that a breach by
either of their obligations hereunder will cause irreparable harm the other
party and that the remedy or remedies at law for any such breach will be
inadequate and agrees, in the event of any such breach, in addition to all other
available remedies, the non-breaching party shall be entitled to an injunction
restraining any breach and requiring immediate and specific performance of such
obligations

 

7.7 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City and County of New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby and hereby irrevocably waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. In any action, suit or proceeding in any jurisdiction brought by any
party against any other party, the parties each knowingly and intentionally, to
the greatest extent permitted by applicable law, hereby absolutely,
unconditionally, irrevocably and expressly waives forever trial by jury.

 

7.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile transmission.

 

7.9 Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

7.10 Notices. Any notice, demand or request required or permitted to be given by
the Company or the Investor pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:

 



13

 

 



If to the Company:   William J. Lally, Chief Executive Officer     Janel World
Trade, Ltd.     150-14 132nd Avenue     Jamaica, New York 11434     Tel (718)
527-3800     Fax (516) 593-0925     blally@janelgroup.com       with a copy to:
  Hillel Tendler, Esquire     Neuberger, Quinn, Gielen, Rubin & Gibber, P.A.    
One South Street, 27th Floor     Baltimore, Maryland 21202     Tel (410)
332-8552     Fax (410) 332-8553     ht@nqgrg.com

 



 





and if to any Investor, to such address for such Investor as shall appear on the
signature page hereof executed by such Investor, or as shall be designated by
such Investor in writing to the Company in accordance with this Section 7.10.

 

7.11 Expenses. The Company and each Investor shall pay all costs and expenses
that it incurs in connection with the negotiation, execution, delivery and
performance of this Agreement or the other Transaction Documents.

 

7.12 Entire Agreement; Amendments. This Agreement and the other Transaction
Documents constitute the entire agreement between the parties with regard to the
subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the parties. Except as
expressly provided herein, neither this Agreement nor any term hereof may be
amended except pursuant to a written instrument executed by the Company and the
holders of at least a majority of the Shares and Warrant Shares into which all
of the Warrants then outstanding are exercisable (without regard to any
limitation on such exercise), and no provision hereof may be waived other than
by a written instrument signed by the party against whom enforcement of any such
waiver is sought. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

[Signature Pages to Follow]

 

14

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.

 



 

  JANEL WORLD TRADE LTD.       By:  /s/     William J. Lally
Chief Executive Officer

 



 

 

15

 

 

JANEL WORLD TRADE, LTD.

SECURITIES PURCHASE AGREEMENT

 

Counterpart Signature Page

 



FOR ENTITY INVESTORS:   FOR INDIVIDUAL INVESTORS:                 OAXACA GROUP
LLC                  Signature:   [Name of Entity]   Name:  

 



By: /s/   Name: Dominique Schulte   Title: Managing Member  





 

 

ADDRESS:

 

29 Bank Street

New York, NY 10014

Attention: Dominique Schulte

Tel 212-255-2038

Fax ________________________________

E-mail dschulte@oaxacagroup.com

Taxpayer ID# ________________________

 

With a copy to:

_________________________________

_________________________________

_________________________________

Attention: _________________________

Tel ______________________________

Fax ______________________________

E-mail ____________________________

 

Number of Shares to be Purchased: 7,692,308

 

Number of Warrants to be Purchased: 12,500,000

 

 

16

 

 

JANEL WORLD TRADE, LTD.

SECURITIES PURCHASE AGREEMENT

 

SCHEDULE OF INVESTORS

 

 

 

Name

Purchase

Price

Number of

Shares

 

Number of

Warrants

Oaxaca Group LLC $500,000.00 7,692,308 12,500,000                        

 

TOTAL

 

$500,000.00

 

7,692,308

 

12,500,000

 

 

 

 

 



17

